Citation Nr: 1139168	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  07-32 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from August 1969 to March 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for peripheral neuropathy of the left upper extremity.

A review of the claims file reflects that the Veteran has received treatment from a private physician concerning his claimed peripheral neuropathy of the left upper extremity; records from that treatment, obtained in 2006, are of record.  However, the Veteran told his VA examiner in October 2006 that he would follow up with his private physician and reported to VA in June 2007 that he was continuing to receive treatment from his private treatment provider.  However, it does not appear that the RO sought any treatment records from the identified private physician more recent than 2006; nor are any more recent records present in the file from any such treatment the Veteran may have received.  Therefore, as the identified private medical records may have a bearing on the Veteran's claim, on remand the AOJ must attempt to obtain examination or treatment records from the Veteran's private physician, as well as from any other private or VA treatment provider identified by the Veteran, and associate any records obtained with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

Regarding the Veteran's service connection claim, the Board acknowledges that the Veteran contends that he has developed peripheral neuropathy of the left upper extremity secondary to diabetes mellitus, which he attributes to exposure to herbicides while serving in the Republic of Vietnam during active duty.  The RO denied the Veteran's claim on the basis that he had not been diagnosed with diabetes mellitus.  

Regarding the Veteran's disability, the Board first acknowledges that the Veteran's service treatment records reflect that at his June 1969 entrance report of medical history, he was found to have a normal neurological system.  Service treatment records are silent as to any complaints of or treatment for problems with the left upper extremity, and he was similarly found to have a normal neurological system at his March 1971 separation medical examination.  Post-service medical records reflect that private treatment providers have identified the Veteran as suffering from neuropathy of the left upper extremity, with which he was diagnosed in 2006.  

The Veteran was given a VA examination in October 2006 in conjunction with his service connection claim.  At that time, the Veteran complained of "altered sensation" in the fingers of his left hand for about a year.  Motor examination found normal strength in the upper extremities, including grip strength; cerebellar examination was also found to be normal.  Sensory examination revealed normal sensation to pinprick, vibration, and light touch, although the Veteran stated that the sensation he felt in his left hand "does not feel normal."  The examiner noted that results from blood testing performed during the examination "suggest that he has early diabetes mellitus," although no diagnosis of diabetes mellitus was made.  The examiner opined that the Veteran's peripheral neuropathy was not likely directly related to his service, opining instead that "[s]tatistically it is most likely to be related to an underlying mostly subclinical diabetes."

In that connection, the Board notes that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  The Board notes in addition that the failure of a physician to provide a basis for his or her opinion goes to the weight or credibility of the evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The Court has further recognized that a mere statement of opinion, without more, does not provide an opportunity to explore the basis of the opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Here, although it appears that the October 2006 VA examiner conducted a proper evaluation of the Veteran's physical condition at the time and opined as to whether his peripheral neuropathy was etiologically linked to service, the report reflects that the examiner did not clearly explain his finding that the Veteran is likely experiencing "subclinical diabetes."  Because the VA examiner did not offer an explanation for the finding of "subclinical diabetes" to which he attributed the Veteran's peripheral neuropathy of the left upper extremity, further development is required.  See 38 C.F.R. § 4.2 (2011) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, remand is required.

In light of the above considerations, the Board concludes that another medical examination and opinion are needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for peripheral neuropathy of the left upper extremity.  38 U.S.C.A. § 5103A (West 2011); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  Thus, on remand, the Veteran must be afforded a VA examination in order to obtain a current diagnosis based on both an examination and a thorough review of his claims file.  Specifically, the Veteran should be afforded an evaluation, by a VA endocrinologist, in order to determine the current etiology of his currently diagnosed peripheral neuropathy of the left upper extremity.  In addition to conducting a thorough physical examination, the designated examiner must provide a discussion of the findings made by the October 2006 VA examiner that the Veteran likely has a "subclinical diabetes" to which his peripheral neuropathy is attributable.  Specifically, the examiner must discuss in detail whether the Veteran currently meets the requirements for a diagnosis of diabetes mellitus, type II, and if not, the examiner must provide an explanation of why the October 2006 VA examiner attributed the Veteran's peripheral neuropathy of the left upper extremity to what was called early diabetes.  The examiner must also provide a medical nexus opinion with respect to the Veteran's peripheral neuropathy of the left upper extremity addressing the medical probabilities that such disability was caused or aggravated by service.  The examiner's opinion must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file, to include in particular consideration and discussion of the October 2006 VA examiner's conclusions regarding the presence of "subclinical diabetes," in the context of any negative opinion.  

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The agency of original jurisdiction (AOJ) must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  

2.  The AOJ must request treatment records more recent than 2006 from the Veteran's private treatment provider, as well as any other private or VA treatment providers identified by the Veteran.  The procedures set forth in 38 C.F.R. § 3.159(c) (2011) regarding requesting records must be followed.  All records and/or responses received must be associated with the claims file.  The AOJ must seek to obtain a release from the Veteran as necessary.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

3.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, the Veteran must be scheduled for a VA examination by an endocrinologist and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  See 38 C.F.R. § 3.655(b) (2011).  Tests necessary to determine whether the Veteran experiences type II diabetes mellitus should be conducted in advance of the examination.

The examiner must review the claims file (including records obtained pursuant to the development requested above), examine the Veteran, and provide diagnoses.  The examiner must provide an opinion as to whether the Veteran currently experiences type II diabetes mellitus that causes peripheral neuropathy of the left upper extremity.  The examiner must provide a discussion of the findings made by the October 2006 VA examiner that the Veteran likely has "early diabetes" or "subclinical diabetes" to which his peripheral neuropathy is attributable.  Specifically, the examiner must discuss in detail whether the Veteran currently meets a clinical diagnosis of type II diabetes mellitus, and if not, provide an explanation of why the October 2006 VA examiner attributed the Veteran's peripheral neuropathy of the left upper extremity to a finding of early diabetes.  The examiner must also offer a well-reasoned medical opinion as to whether it is at least as likely as not that the Veteran's peripheral neuropathy of the left upper extremity is otherwise traceable to his time on active duty.  

The examiner must review the Veteran's claims file, to include a copy of this remand.  A well-reasoned etiological opinion must be provided with a detailed explanation for all conclusions reached.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale must be given for all opinions and conclusions expressed.  

4.  The adjudicator must ensure that the examination report complies with this remand and the questions presented in the examination request.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If the benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until he is notified.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

